To the Honourable Robert Johnson Esq. Governor and the rest of the true and absolute Lords and Proprietors Deputyes now Sitting in Chancery.
Humbly Complaining sheweth unto your Honours, Your Orator Henry Miller late of the Province aforesaid Merchant That on or about the Month of [blank] which was in the Yeare of our Lord One Thousand seaven hundred and [blank] which was dureing the time of the late Barborus Indian Warr [1715] Your Orator being bound from this Province in the Sloop [blank] Intending a Voyage to the Wrecks One John Hill Marriner Applyed himselfe to Your Orator and desired him to enter him the said John Hill on Board the said Sloop as Marriner which your Orator refused to doe The said John Hill being at that time an Inhabitant Of this Province and Involved in very great and considerable Debts, whereby Your Orators Security might be very much prejudiced But some time after Your Orator being induced and prevailed on by the frequent Sollicitations and solemn Promisses of the said John Hill that he *230wo-[torn]-ne with your Orator to this Province And pay and satisfie [torn] -at your Orators Security should not in the least be prejudiced [torn] your Orator did enter him the said John Hill on Board the aforesaid Sloop on such Conditions and Agreements as the rest of the Mariners were entered And Your Orator further Sheweth unto your Honours That some shorte time after he proceeded his said Intended Voyage And after haveing made some small attempts on the Wrecks without Success was obliged to goe to Bimini a certain Key on the Bahama Islands in Order to Careen and refitt his said Sloop And Your Orator Further Sheweth dureing his Stay at the aforesaid Key there arose severall Murmurings and Discontents amongst his Mariners Which Your Orator was very credibly informed were fomented and stirred up by the said John Hill and that he the said John Hill intended to run away from the said Sloop For Which reason Your Orator (to Indemnifie and save harmless his security in this Province Who would be liable for the great Debts of the said John Hill if he did not returne to satisfie them himselfe) was obliged to secure the said John Hill a shore on the said Key He not haveing convenience Aboard the said Sloop She being at that time a Careening And least some of the Confederates of the said John Hill who were aboard should Assist him in makeing his Escape And Your Orator further sheweth unto your Honours That in some time after He returned to this Province And soone after his said Retorne the said John Hill caused an Action of Trespass and Assault to be comenced against your Orator iii the Court of Common Pleas of this Province And at last August Court proceeded to Tryall and Obtained for his Damage One hundred and Fifty Pounds Current Money for Which he had Judgment At Which Tryall the said John Hill produceth Evidences Who were Marryners on board the sloop aforesaid And Which Your Orator hath reason to beleive were Confederates of the said John Hill Who made appeare to the Jury in the [torn] That at the time when the said Sloop was Careened [torn] said Key Your Orator Chained the said John Hill to a tree on the aforesaid Key with a Chaine of the Weight of Forty Pounds for the space of a Eleaven Days and Nights for not signeing Certaine Articles showne to him by Your Orator But did not Prove any porticular Damage or that he was Machened or deprived of any of his Limbs [torn] speciall Hurt And Your Orator doth humbly shew [torn] the said John Hill being onely a Marriner on board [torn] could not Suffer any prejudice or Injury in his Character or Reputation by reason of the aforesaid Assault. And Your Orator further sheweth that Admitting the said Assault was made and done after the same manner as it was represented by the said John Hill Your Orator is informed and Verily Beleives that the Damage soe given as aforesaid were Excessive and may be reduced and mitigated by a Court of Equity In tender Consideration whereof, And for as much as Your Orator is remediless by the strict rules of the Comon Law and the rather for that the Wittnesses Who could and should prove the Truth of all and singular the Premisses are either Dead or in parts remote and un-*231knowne to your Orator And that Your Orator is onely and properly releiveable before Your Honours In this Honourable Court to have the aforesaid Damages Mitigated and reduced To the End therefore that the said John Hill may Upon his Corporall Oath sett forth and discover Whether He the said John Hill on or about the Month of [blank] in the Yeare One Thousand seaven Hundred and [blank] Did not Apply himselfe to your Orator to enter him as a Marriner on board the said Sloop And whether Your Orator for the reasons herein before Sett forth did not refuse him the said John Hill [torn] and that he may further sett forth and discover [torn] frequent Solicitations and Promisses and not [torn] enter him on Board the said Sloop And whether [torn] not Stirr up and foment severall Disturbances [torn] aboard the said Sloop And whether he did not [torn] from the said Sloop And that he the said John Hill [torn] he hath received any Particular Mahem Hurt or Damage [torn] Imprisonment herein before sett forth And that he may shew cause if any he can why the said Damages soe given as aforesaid in the Court of Common Pleas should not be reduced and Mitigated by the Decree of this Honourable Court And that he the said John Hill may true and perfect Answer make to all and singuler the Matters and Charges herein before Sett forth as if they were herein againe perticularly repeated and interrogated And that the said Damages may be reduced and mitigated And that Your Orator may be re-leived in all and singular the premisses May it please your Honours to grant the Writt of Injunction for to stay of the Defendants farther proceedings at Common Law against your Orator And alsoe the Writt of Subpoena thereby comanding the said John Hill a Certaine Day and under a certaine Paine therein to be limitted personally to be and appeare before your Honours in the Honourable Court of Chancery Then and there upon his Corporall Oath full true and perfect Answer to make to all and Singular the Premisses And Further to stand to and abide such further Order Directions and Decrees as to Your Honours shall seem meett in Equity and good Conscience.
And Your Orator shall Ever Pray.
Whitaker [torn]
[Endorsed: In Cane Miller v Hill Bill 26 September 1717 No Injunction to be Granted.]